 In the Matter of SOUTH BEND LATHEWORKSandUNITED STEELWORKERSOF AMERICA, LOCAL UNIONNo. 3389, C. I.O.Case No.13-R-26/.0.Decided November 27, 1944McDermott, Will & Emery, by Mr. Fletcher Lewis,of Chicago, Ill.,for the Company.Messrs. Freeman BellarandAlfred Rebollo,of Gary, Ind., andMr. Harry F. Kindy,of Mishawaka, Ind., for the Union.Mr. Julius Kirle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,Local Union No. 3389, C. I. 0., herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of South Bend Lathe Works, herein called theCompany, the National Labor Relations Board 'provided for an ap-propriate hearing upon due notice before Gustaf B. Erickson, TrialExaminer. Said hearing was held at South Bend; Indiana, on Octo-ber 13,1944.The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSouth Bend Lathe Works, an Indiana corporation having its placeof business and plant at South Bend, Indiana, is engaged in the manu-facture and sale of engine lathes and attachments.During the fiscalyear ending November 30, 1943, the Company used raw materials con-59 N. L.R. B., No.. 109.562 SOUTH BEND LATHE WORKS563sisting principally of steel and cast iron valued in excess of $500,000,a substantial percentage of which came from points outside the Stateof Indiana.During the same period, the Company's gross sales werein excess of $10,000,000, a substantial volume of which was sold andtransported to points outside that State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited Steelworkers of America, Local UnionNo. 3389, affiliatedwith the Congress of Industrial Organizations,is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has,refused to grant recognition to the Union as theexclusive bargaining representative of certain of the Company's em-ployees until the Union has been certified by the Board in an appropri-ate unit.A statement of a Board agent introduced into evidence at the hear-ing indicates that the Union represents a substantial number of em-ployees in'the unit hereinafter found appropriateWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of all salaried 2 office and clerical employeesof the Company, including employees listed in Appendix A, but ex-cluding employees listed in Appendix B.The Company, while agree-ing with the aforesaid inclusions and exclusions, would, in addition,exclude a group of 30 other employees who are discussed below.Employees whose exclusion is requested solely by reason of their allegedsupervisory statusThe record shows that there are eight 3 employees who act as assist-ants to the heads of various departments.They direct the work of1The Field Examiner reported that the Union submitted 70 cards, of which 38were dated in August 1944, 9 in September 1944,18 were undated, and 5 were invalid ;and that there are approximately 115 employees in the claimed appropriate unit.'At the hearing, it was established that all salaried employees, except the Company'sexecutive and supervisory staff, are office and clerical employees.All other employees areproduction and maintenance employees who are paid on an hourly basis. It is agreedby the parties,and we find,that Joseph E. Shafer,a part-time employee,is not a salariedemployee.S James Reid,George K. Blair,James L. Baker,Wilbur Yeakey, Arthur D. Hoffman, AlfredJ. Denniston,William Reel,Jr., and William Geyer. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDothers and possess supervisory authority under the Board's customarydefinition.,We shall exclude them.Employees whose exclusion is requested by reasonof their alleged confidential statusWilliam Bushman has supervision of the factory pay roll, preparesoriginal personnel records and files, interviews applicants for posi-tions and approves applications for employment.He is assisted byMae Hildebrand, who has a set of keys to the personnel files, andwho assists him in preparing personnel data, including the placingin the personnel folders of rating sheets, rate changes, transfers,releases, and discharges.We find that they are employed in a con-fidential capacity.Nine other employees 4 also have access to the per-sonnel records of the Company.However, in the ordinary course oftheir duties, they are primarily concerned only with those recordshaving to do with the pay roll, wage rates, prices, cost of production,and, various financial matters.This use of the personnel records isconfined tb the obtaining of information relating solely to pay-rolldata.We find that they are not confidential employees within theBoard's definition.5We shall,accordingly,include these nine em-ployees, but exclude William Bushman and Mae Hildebrand.IreneWestacts as private secretary to the head of the order,scheduling and store departments,has access to and frequently usesthe confidential files relating to some 60 employees.She is consultedwith reference to the standards of employees,is present at the con-ferences within her department pertaining to wage increases andworking conditions, and takes memoranda thereof.We shall excludeher sThere are nine employees 7 who either open and distribute incomingmail, perform stenographic work in the offices of the departmentalheads, or act as file clerks, or switchboard operators.These nineemployees do not appear to have access to information of a sufficientlyconfidential character relating to the labor relations of the Companyto warrant their exclusion."We shall include them."4 Pauline Toman, Eulalic Dixon,BettyWellman,Virginia Swanson, Betty Wukowits,Jane Zilky, Mary Weinland, Lorraine Hepler, and Elizabeth Gerard.SeeMatter of American Steel and Wire Company,58 N L R B 253.°SeeMatter of GeneralCableCorporation,55 N. L.R. B. 1143,and cases cited therein.Matter of Chrysler Corporation,36 N. L. R. B 157;Matter of St. Johns River ShipbuildingCompany,52 N. L R B 12.7 Betty Hatfield,Eunice Stein,Louise Van DeWalle,Martha J. Campbell,Mary AlicePowers, Jeannette Richardson, Dolores Konkol, Virginia Thennis, and Gertrude Gaedtke.$DoloresKonkol, Virginia Thennis, and Louise Van Dewalle perform stenographic dutiesfor the departmental heads of a sporadic nature and not in the usual course of theirduties.Gertrude Gaedtke, although devoting 75 percent of her time to typing is notgiven the same kind of work as is given to the confidential secretary to the departmentalhead.9 SeeMatter of U S. Automatic Corporation,58 N L.R B. 662. SOUTH BEND LATHE WORKS565Joseph Magiera is engaged in the drafting of drawings and charts,and performs other-technical work.He also acts as a liaison betweenthe factory and the sales department, and makes investigations whichinvolve the engineering department.Since it appears that his dutiesare of a technical nature, we shall exclude him and all other technicalemployees from the unit.10We find that all salaried office and clerical employees of the Com-pany,11 including employees listed in Appendix A, but excluding em-ployees listed in Appendix B, confidential employees,12 technicalpromote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action,14 constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION O'_'' REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with South Bend LatheWorks, South Bend, Indiana, an election by secret ballot shall beconducted as early as possible but not later than thirty (30) days fromthe date of this Direction of Election, under the direction and super-vision of the Regional Director for the Thirteenth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,10 SeeMatter of Universal Atlas Cement Company,54 N. L.R.B. 1555.11 Including Pauline Toman,Eulalie Dixon,BettyWellman, Virginia Swanson, BettyWukowits,Jane Zilky,Mary Weinland,Lorraine Hepler, Elizabeth Gerard, Betty Hatfield,Eunice Stein,Louise Van DeWalle,Martha J. Campbell,Mary Alice Powers,' JeannetteRichardson,Dolores Konkol,Virginia Thennis, and Gertrude Gaedtke.12William Bushman,Mae Hildebrand,and Irene West.is Including Joseph Magiera.14As hereinabove found,James Reid,George K. Blair,James Baker, Wilbur Yeakey,Arthur D. Hoffman,Alfred J.Denniston,William Reel, Jr., and William Geyer, are excludedas falling within the above supervisory definition. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby United Steelworkers of America, Local Union No. 3389, C. I. 0., forthe purposes of collective bargaining.Cleo ArndtJeannette BeghtelHelen BjorkmanFreda BlumbergBetty Jo BooneEvelyn BryantBeverly BurnsMary CapatinaVida Mae CastleRosemary ChapmanMartha CleghornGeneta CraftAnna DattiloBarbara DavisDorothy DetroyHazel EckmanRuth FettersBetty FisherBessie FlickMary FragomeniRita GembarzewskiDorothy GewetzkiFrieda GielowJoan GintherAlice GondeckBertha GoodenoughGertrude GreyMarilyn HayesMary Anne HauckMargaret HenryCarol HewardDorothy HillAppendix AJanice HolmViola HostetlerHazel HuppJune JohnstonDiane JonesJean JonesPearl KaszniaDorothy KingHelen KlayborBetty McCreaPhyllis MangesIla D. MarriottSuzanne MartellLorraine MeltonMiriam MetzgerBetty MooreDorothy MooreGeraldine MowMarian NagyEthel OmundsonElizabeth OreyHazel PetersonMaryjane PetersonElfrieda PetzkeEleanor PolmanEvelyn PyclikLila RedmanGeorgene RhoadesIrene SavageIrene SchultzDonna ShindollarMarjorie Smith SOUTHNorma StantonBette SteffeyArlene StricklandDorothy SwartzAlda TippyMaryJane TollensHelen TothMarie TridleMardell VanceAnn VargoMargaret VermilyerMichael BertaPearl BoggsOtto CostelloJohn O. DominickThomas H. EdmundsJohn S. EliasJames C. EverettJoshua FieldsGeorge GarbinMary GillisNancy HamiltonJohn HartmanCarl ReslerClifford HubbardN. D. JackmanL. E. JacometCharles B. JankowskiPaul M. KenadyRaymond KrillenbergerR. T. KrollHenry LakeyBENDLATHE WORKSJane WaggonerMary WalshMary WeghJean WendtEsther WhartonWinifred WilcoxLillianWinslowAlice WittnerRuth ZeigerCecilia ZonenbergAppendix BHelen LaneRay J.LattimerC. A. LottOtis H. LoyHarold MartinJane McNeilWilliam MingesJohn OberleFred O'BlenisDuncan O'ConorBert E. OlmsteadWilliam N. OtolskiLloyd PierattP. M. RudduckLloyd ShroffRozela SouthworthStanley ThomasClarence TrowbridgeJames VanceC.W. VogelR. S. Young567